1

2

3

4

5

6

7
                                 UNITED STATES DISTRICT COURT
8

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   MASTRONARDI INTERNATIONAL                       CASE NO. 1:18-CV-00737-AWI-JLT
     LIMITED,
12                                                   ORDER GRANTING JOINT REQUEST TO
                                 Plaintiff,          AMEND THE CASE SCHEDULE
13                                                   (Doc. 57)
            vs.
14
     SUNSELECT PRODUCE (CALIFORNIA),
15   INC.,

16                               Defendant.

17

18          Based upon the parties’ stipulation, the Court ORDERS the case schedule amended as
19   follows:
20          1.     All non-expert discovery SHALL be completed no later than August 17, 2020;
21          2.     All expert discovery SHALL be completed no later than January 6, 2021. The parties
22   SHALL disclose all experts no later than September 30, 2020 and any rebuttal experts by November
23   11, 2020.
24          No other modifications of the case schedule are authorized.
25

26   IT IS SO ORDERED.
27
        Dated:    March 29, 2020                           /s/ Jennifer L. Thurston
28                                                  UNITED STATES MAGISTRATE JUDGE
